Case 9:21-mj-08026-BER Document 6 Entered on FLSD Docket 01/28/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-08026-REINHART


 UNITED STATES OF AMERICA,

              Plaintiff,

       vs.


 DOUGLASS MACKEY,

              Defendant.
                                    /


   DEFENDANT=S INVOCATION OF RIGHT TO SILENCE AND COUNSEL

       The defendant named above does hereby invoke his rights to remain silent

 and to counsel with respect to any and all questioning or interrogation, regardless of

 the subject matter, including, but not limited to: matters that may bear on or relate

 to arrest, searches and seizures, bail, pretrial release or detention, evidence at trial,

 guilt or innocence, forfeitures; or that may be relevant to sentencing, enhanced

 punishments, factors applicable under the U.S. Sentencing Guidelines, restitution,

 immigration status or consequences resulting from arrest or conviction; appeals or

 other post-trial proceedings.

       The defendant requests that the U.S. Attorney ensure that this invocation of

 rights is honored, by forwarding a copy of it to all law enforcement agents,

 government officials, or employees associated with the investigation of any matters
Case 9:21-mj-08026-BER Document 6 Entered on FLSD Docket 01/28/2021 Page 2 of 3




 relating to the defendant. Any contact with the defendant must be made through the

 defendant=s lawyer, undersigned counsel.



                                      Respectfully submitted,

                                      MICHAEL CARUSO
                                      Federal Public Defender

                                      s/ Kristy Militello
                                      Kristy Militello
                                      Assistant Federal Public Defender
                                      Attorney for the Defendant
                                      Florida Bar No. 0056366
                                      450 South Australian Avenue, Suite 500
                                      West Palm Beach, Florida 33401
                                      (561) 833-6288 - Telephone
                                      Kristy_Militello@fd.org




                                            2
Case 9:21-mj-08026-BER Document 6 Entered on FLSD Docket 01/28/2021 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record via transmission of Notices

 of Electronic Filing generated by CM/ECF or in some other authorized manner for

 those counsel or parties who are not authorized to receive electronically Notices of

 Electronic Filing.


                                        s/ Kristy Militello
                                        Kristy Militello




                                           3
